— Order unanimously reversed, verdict reinstated, and matter remitted to Onondaga County Court for sentencing. Memorandum: The testimony that the defendant was on parole was harmless. There was overwhelming proof of the defendant’s guilt and there was no significant probability that, but for this testimony, the defendant would have been acquitted (see People v Crimmins, 36 NY2d 230). (Appeal from order of Onondaga County Court, Hurlbutt, J. — motion setting aside verdict.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.